           Case 1:20-cv-05792-CM Document 5 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NIGEL FREDRICKS,
                                Plaintiff,
                                                              1:20-CV-5792 (CM)
                    -against-
                                                              CIVIL JUDGMENT
 CORRECTION OFFICER JOHN DOE, et al.,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Pursuant to the order issued August 3, 2020, dismissing this action without prejudice as

duplicative,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice to Plaintiff’s litigation in the pending action, Fredricks v. Correction Officer John Doe,

1:20-CV-5738. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the

Court’s judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 3, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
